EXHIBIT 10.39
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”)
is executed on December 19, 2008, but effective as of December 1, 2008, between
Belden Inc., a Delaware corporation (the “Company”), and Denis Suggs (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive entered into an employment agreement
dated June 11, 2007 (the “Prior Agreement”);
     WHEREAS, the Company and Executive desire to amend and fully restate the
Prior Agreement and to continue Executive’s employment with the Company as its
Vice President, Operations and President of Belden Americas, in accordance with
the terms hereof; and
     WHEREAS, the Company and Executive desire to amend the Prior Agreement so
as to conform the existing terms of Executive’s employment with Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the final Treasury Regulations related thereto, among other amendments
herein.
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. POSITION/DUTIES.
          (a) Executive shall serve as Vice President of Operations and
President of its Belden Americas Division. In such capacity, Executive shall
have active and general supervision and management over the business affairs of
Belden Americas.
          (b) Executive shall use Executive’s best efforts to perform faithfully
and efficiently the duties and responsibilities assigned to Executive hereunder
and devote substantially all of Executive’s business time to the performance of
Executive’s duties with the Company; provided, the foregoing shall not prevent
Executive from participating in charitable, civic, educational, professional or
community affairs so long as such activities do not materially interfere with
the performance of Executive’s duties hereunder or create a potential business
conflict or the appearance thereof.
     2. TERM OF AGREEMENT. The Prior Agreement was effective on June 11, 2007
(the “Effective Date”), and this Agreement shall end on the third anniversary of
the Effective Date. The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least ninety (90) days
prior to the end of the initial term of this Agreement or the then current
succeeding one-year extended term of this Agreement, the Company or Executive
has notified the other that the term hereunder shall terminate upon its
expiration date. The initial term of this Agreement, as it may be extended from
year to year thereafter, is herein referred to as the “Term.” The foregoing to
the contrary notwithstanding,

 



--------------------------------------------------------------------------------



 



upon the occurrence of a Change in Control (defined below) at any time after the
third anniversary of the Effective Date, the Term of this Agreement shall be
extended to the second anniversary of the date of the occurrence of such Change
in Control and shall be subject to expiration thereafter upon notice by
Executive or the Company to the other party or to automatic successive
additional one-year periods, as the case may be, in the manner provided above.
If Executive remains employed by the Company beyond the expiration of the Term,
he shall be an employee at-will; except that any provisions identified as
surviving shall continue. In all events hereunder, Executive’s employment is
subject to earlier termination pursuant to Section 7 hereof, and upon such
earlier termination the Term shall be deemed to have ended.
     3. BASE SALARY. As of December 1, 2008, the Company shall continue to pay
Executive a base salary (the “Base Salary”) at an annual rate of $355,000,
payable in accordance with the regular payroll practices of the Company.
Executive’s Base Salary shall be subject to annual review by the CEO and may be
increased from time to time upon the recommendation by the CEO and approval by
the Compensation Committee (the “Committee”) of the Board. The base salary as
determined herein from time to time shall constitute “Base Salary” for purposes
of this Agreement.
     4. ANNUAL CASH INCENTIVE COMPENSATION. Commencing on the Effective Date,
Executive shall be eligible to participate in the Company’s annual cash
incentive (bonus) plan and any successor annual cash incentive plans. Executive
shall have the opportunity to earn an annual target cash incentive award,
measured against performance criteria to be determined by the Board (or a
committee thereof), of at least 70% of Base Salary.
     5. EQUITY AWARDS.
          (a) BUY-OUT AWARDS.
          (i) The Board or the Committee shall award Executive as of the
Effective Date, 7,250 restricted stock units (the “Buy-Out RSUs”). The Buy-Out
RSUs shall vest in full on the fifth anniversary of the Effective Date, provided
that Executive has been continuously employed by the Company through such date
for the Buy-Out RSUs to so vest, except as otherwise provided hereunder and in
the award agreement.
          (b) 2007 AWARDS
          (i) The Board or the Committee shall award Executive as of the
Effective Date such number of performance share units (the “2007 PSUs”) as
equals the quotient of (A) $180,000 divided by (B) the Fair Market Value of one
share of Common Stock on the Effective Date. Each Inducement PSU represents the
right to receive between zero and one and one-half (1.5) restricted stock units,
depending on attainment of Company performance objectives during calendar year
2007. Each such restricted stock unit represents the right to receive one share
of Common Stock, and shall vest as provided hereunder and in the award
agreement.
          (ii) The Board or the Committee shall award Executive as of the
Effective Date, such number of stock appreciation rights settled in shares of
the Company’s Common Stock (the “2007 SSARs”) as equal to the quotient of (A)
$180,000

2



--------------------------------------------------------------------------------



 



divided by (B) the Black-Scholes value (or other valuation method) of one
(1) share of Common Stock on the Effective Date as determined by the Committee
or the Board for the valuation of SSAR grants to other senior executives during
the 2007 fiscal year. The 2007 SSARs will be granted with an exercise price
equal to the Fair Market Value of one share of Common Stock on the Effective
Date. The 2007 SSARs shall vest and become exercisable in three (3) equal
installments on the first, second and third anniversaries of the Effective Date,
provided that the Executive has been continuously employed by the Company
through each such vesting date for such installment to so vest, except as
otherwise provided hereunder and in the award agreement.
          (c) LONG-TERM INCENTIVE AWARDS.
          (i) Commencing with annual awards granted to senior executives in
2008, Executive shall be eligible for annual long-term incentive awards
throughout the Term under such long-term incentive plans and programs as may be
in effect from time to time in accordance with the Company’s compensation
practices and the terms and provisions of any such plans or programs; provided,
that Executive’s participation in such plans and programs shall be at a level
and on terms and conditions consistent with participation by other senior
executives of the Company, as the Board or the Committee shall determine in its
sole discretion, with due consideration of Executive’s position, awards granted
to other senior executives of the Company and competitive compensation data.
Notwithstanding, provided that Executive is employed by the Company on the date
of grant, Executive shall be granted an annual long-term incentive equity award
during the 2008 fiscal year having a value on the grant date of not less than
120% of Base Salary.
          (ii) All long-term incentive awards to Executive shall be granted
pursuant to and shall be subject to all of the terms and conditions imposed upon
such awards granted under the Plan.
          (d) STOCK OWNERSHIP. Executive shall be subject to, and shall comply
with, the stock ownership guidelines of the Company as may be in effect from
time to time. Executive shall have five (5) years to satisfy the stock ownership
guidelines applicable to Executive; provided, that the annual interim target for
share accumulation by Executive is 20%.
     6. EMPLOYEE BENEFITS. Commencing on the Effective Date:
          (a) BENEFIT PLANS. Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives, on a basis
no less favorable than other senior executives of the Company, in accordance
with the terms of such plans and programs.
          (b) VACATION. Executive shall be entitled to annual paid vacation in
accordance with the Company’s policy applicable to senior executives, but in no
event less than four (4) weeks per year (as prorated for partial years of
employment).

3



--------------------------------------------------------------------------------



 



          (c) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of
appropriate documentation, Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
expenses incurred in connection with the performance of Executive’s duties
hereunder. The Company shall reimburse Executive for a luncheon club membership
in Indianapolis, annual executive physical examinations, annual tax
preparation/review by the Company’s designated service provider and for his
reasonable professional fees incurred in connection with the negotiation and
finalization of this Agreement, not in excess of $7,500.
          (d) RELOCATION. [Intentionally Omitted.].
          (e) CERTAIN AMENDMENTS. Nothing herein shall be construed to prevent
the Company from amending, altering, terminating or reducing any plans, benefits
or programs so long as Executive continues to receive compensation and benefits
consistent with Sections 4, 5 and 6(b) of this Agreement.
     7. TERMINATION. Executive’s employment and the Term shall terminate on the
first of the following to occur:
          (a) DISABILITY. Upon written notice by the Company to Executive of
termination due to Disability, while Executive remains Disabled. For purposes of
this Agreement, “Disability” shall have the meaning defined under the Company’s
then-current long-term disability insurance plan in which Executive
participates.
          (b) DEATH. Automatically on the date of death of Executive.
          (c) CAUSE. Immediately upon written notice by the Company to Executive
of a termination of Executive’s employment for Cause. “Cause” shall mean:
          (i) Executive’s willful and continued failure to perform substantially
his duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to him specifically identifying the nature
of such unacceptable performance, which is not cured or reasonable progress
toward a cure by Executive within a reasonable period, not to exceed thirty
(30) days;
          (ii) Executive is convicted of (or pleads guilty or no contest to) a
felony or any crime involving moral turpitude;
          (iii) Executive breaches his representation or covenant under
Section 24; or
          (iv) Executive has engaged in conduct that constitutes gross
misconduct in the performance of his employment duties.
An act or omission by Executive shall not be “willful” if conducted in good
faith and with Executive’s reasonable belief that such conduct is in the best
interests of the Company.

4



--------------------------------------------------------------------------------



 



          (d) WITHOUT CAUSE. Upon written notice by the Company to Executive of
an involuntary termination of Executive’s employment other than for Cause (and
other than due to his Disability).
          (e) GOOD REASON. Upon written notice by Executive to the Company of a
voluntary termination of Executive’s employment at any time during a Protection
Period (defined in Section 10 below), for Good Reason. “Good Reason” shall mean,
without the express written consent of Executive, the occurrence of any of the
following events during a Protection Period:
          (i) Executive’s Base Salary or annual target bonus opportunity is
materially reduced;
          (ii) Executive’s duties or responsibilities are negatively and
materially changed in a manner inconsistent with Executive’s position (including
status, offices, titles, and reporting responsibilities) or authority; or
          (iii) The Company requires Executive’s principal office to be
relocated more than 50 miles from its location as of the date immediately
preceding the Change in Control.
          Prior to any termination by Executive for “Good Reason,” he shall
provide the Board not less than thirty (30) nor more than ninety (90) days’
notice, with specificity, of the grounds constituting Good Reason and an
opportunity within such notice period for the Company to cure such grounds. Such
notice shall be given within ninety (90) days following the initial existence of
such grounds constituting Good Reason for such notice and subsequent
termination, if not so cured above, to be effective.
          (f) VOLUNTARY TERMINATION FOR ANY REASON (WITHOUT GOOD REASON DURING A
PROTECTION PERIOD). Upon at least thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
(i) for any reason prior to or after a Protection Period or (ii) without Good
Reason during a Protection Period, in either case which the Company may, in its
sole discretion, make effective earlier than any termination date set forth in
such notice.
     8. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to Executive shall be in lieu of any termination
or severance payments or benefits for which Executive may be eligible under any
of the plans, policies or programs of the Company or its affiliates, it being
understood that RSUs, SSARs and other Long-Term Awards (as defined in Section 11
hereof) shall be treated as addressed in Section 11 hereof except as otherwise
provided hereunder with respect to the Buy-Out Awards under Section 5(a) and the
2007 PSUs and the 2007 SSARS awards under Section 5(b) (the “Inducement
Awards”). Upon termination of Executive’s employment, the following amounts and
benefits shall be due to Executive:
          (a) DEATH; DISABILITY. If Executive’s employment terminates due to
Executive’s death or Disability, then the Company shall pay or provide Executive
(or the legal representative of his estate in the case of his death) with:

5



--------------------------------------------------------------------------------



 



          (i) (A) any accrued and unpaid Base Salary through the date of
termination and any accrued and unused vacation in accordance with Company
policy; (B) any accrued and unpaid benefits through the date of termination in
accordance with the applicable plan or program; and (C) reimbursement for any
unreimbursed expenses, incurred and documented in accordance with applicable
Company policy, through the date of termination (collectively, “Accrued
Obligations”). Accrued Obligations payable under clause (A) shall be payable
within fifteen (15) days following the date of termination, under clause (B)
shall be paid in accordance with the applicable plan or program, and under
clause (C) shall be paid within fifteen (15) days after Executive shall have
provided the Company all required documentation therefor;
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A pro-rated annual bonus for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable bonus plan and a fraction, the numerator of which is the
number of days elapsed during the performance year through the date of
termination and the denominator of which is 365, which pro-rated bonus shall be
paid when bonuses are paid generally to senior executives for such year;
          (iv) Any disability insurance benefits, or life insurance proceeds, as
the case may be, as may be provided under the Company plans in which Executive
participates immediately prior to such termination; and
          (v) Executive’s Inducement Awards shall become immediately fully
vested. Executive’s Inducement SSARs shall be exercisable for the lesser of one
year following the date of termination or the exercise period stated in the
award agreement. Any restricted stock units awarded with respect to 2007 PSUs
shall become immediately fully vested.
          (b) VOLUNTARY TERMINATION (INCLUDING VOLUNTARY TERMINATION WITHOUT
GOOD REASON DURING A PROTECTION PERIOD); INVOLUNTARY TERMINATION WITHOUT CAUSE
AT OR AFTER AGE 65; INVOLUNTARY TERMINATION FOR CAUSE. If Executive’s employment
should be terminated (i) by Executive for any reason at any time other than
during a Protection Period, (ii) by Executive without Good Reason during a
Protection Period, (iii) by the Company without Cause and other than for
Disability at or after Executive’s attainment of age 65, or (iv) by the Company
for Cause, then the Company shall pay to Executive any Accrued Obligations in
accordance with Section 8(a)(i). Upon termination of Executive’s employment by
the Company for Cause, all unvested Inducement Awards and any vested unexercised
2007 SSARs will be immediately forfeited.
          (c) TERMINATION WITHOUT CAUSE. If at any time (A) prior to Executive’s
attainment of age 65 and (B) other than during a Protection Period, Executive’s

6



--------------------------------------------------------------------------------



 



employment by the Company is terminated by the Company without Cause (and other
than a termination for Disability), then the Company shall pay or provide
Executive with:
          (i) Executive’s Accrued Obligations, payable in accordance with
Section 8(a)(i);
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A pro-rated annual bonus for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable bonus plan and a fraction, the numerator of which is the
number of days elapsed during the performance year through the date of
termination and the denominator of which is 365, which pro-rated bonus shall be
paid when bonuses are paid generally to senior executives for such year; and
          (iv) Severance payments in the aggregate amount equal to the sum of
(A) Executive’s then Base Salary plus (B) his annual target bonus, which amount
shall be payable to Executive in equal semi-monthly payroll installments over a
period of twelve (12) months.
          For purposes of this subparagraph (iv) each installment severance
payment to Executive under this subparagraph (iv) shall be treated as a separate
payment (within the meaning of Section 409A).
          Provided, anything herein to the contrary notwithstanding, if on the
date of termination Executive is a “specified employee” of the Company (as
defined in Treasury Regulation Section 1.409A-1(i)), to the extent that such
severance payments (and any other payments and benefits provided in Section 8)
constitute a “deferral of compensation” under a “nonqualified deferred
compensation plan” under Section 409A and Treasury Regulation Section 1.409A-1,
the following provisions shall apply (“Safe Harbor and Postponement”):
          (1) If such payments and benefits are payable on account of
Executive’s “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)), Executive shall receive such amount of his
severance payments during the six (6)-month period immediately following the
date of termination as equals the lesser of: (x) such severance payment amount
due Executive under Section 8 during such six (6)-month period or (y) two
(2) multiplied by the compensation limit in effect under Section 401(a)(17) of
the Code, for the calendar year in which the date of termination occurs and as
otherwise provided under Treasury Regulation Section 1.409A-1(b)(9)(iii) and
shall be entitled to such of his benefits as satisfy the exception under
Treasury Regulation Section 1.409A-1(b)(9)(v) (“Limitation Amount”).
          (2) To the extent that, upon such “involuntary separation from
service,” the amount of payments and benefits that would have been payable to

7



--------------------------------------------------------------------------------



 



Executive under Section 8 during the six (6)-month period following the last day
of his employment exceeds the Limitation Amount, such excess shall be paid on
the first regular semi-monthly payroll date following the expiration of such six
(6)-month period.
          (3) If the Company reasonably determines that such employment
termination is not such an “involuntary separation from service,” all such
payments and benefits that would have been payable to the Executive under
Section 8 during the six (6)-month period immediately following the date of
termination, but for such determination, shall be paid on the first regular
semi-monthly payroll date immediately following the expiration of such six
(6)-month period following the date of termination.
          (4) Any payments under this Section 8(c) that are postponed pursuant
to the Safe Harbor and Postponement shall accrue interest at an annual rate
(compounded monthly) equal to the short-term applicable federal rate (as in
effect under Section 1274(d) of the Code on the last day of the Executive’s
employment) plus 100 basis points, which interest shall be paid on the first
regular semi-monthly payroll date immediately following the expiration of the
six (6)-month period following the date of termination.
          (v) Subject to Executive’s continued co-payment of premiums, continued
participation for twelve (12) months in the Company’s medical benefits plan
which covers Executive and his eligible dependents upon the same terms and
conditions (except for the requirements of Executive’s continued employment) in
effect for active employees of the Company. In the event Executive obtains other
employment that offers substantially similar or more favorable medical benefits,
such continuation of coverage by the Company under this subsection shall
immediately cease. The continuation of health benefits under this subsection
shall reduce the period of coverage and count against Executive’s right to
healthcare continuation benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); and
          (vi) Executive’s Inducement Awards shall become immediately fully
vested. Executive’s Inducement SSARs shall be exercisable for the lesser of one
(1) year following the date of termination or the exercise period stated in the
award agreement. Any restricted stock units awarded with respect to the 2007
PSUs shall become immediately fully vested.
     9. CONDITIONS. Any payments or benefits made or provided to Executive
pursuant to any subsection of Section 8 or Section 10(b), other than Accrued
Obligations, are subject to Executive’s:
          (a) compliance with the provisions of Section 12 hereof;
          (b) delivery to the Company of an executed Agreement and General
Release (the “General Release”), which shall be substantially in the form
attached hereto as Exhibit A within twenty-one (21) days after presentation
thereof by the Company to Executive; and

8



--------------------------------------------------------------------------------



 



          (c) delivery to the Company of a resignation from all offices,
directorships and fiduciary positions held by Executive with the Company, its
affiliates and employee benefit plans.
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Obligations)
shall not be payable until after the expiration of any statutory revocation
period applicable to the General Release without Executive having revoked such
General Release, and, subject to the provisions of Section 22 hereof, any such
amounts shall be paid to Executive within thirty (30) days thereafter.
Notwithstanding the foregoing, Executive shall be entitled to any Accrued
Obligations, payable without regard for the conditions of this Section 9.
     10. CHANGE IN CONTROL; EXCISE TAX.
          (a) CHANGE IN CONTROL. A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (iii) of this definition;
          (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
          (iii) consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or

9



--------------------------------------------------------------------------------



 



substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) and in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (2) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
          (iv) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (b) INDUCEMENT AWARDS. Upon the occurrence of a Change in Control of
the Company, if Executive is employed by the Company at the time of such Change
in Control, the Inducement Awards, to the extent not vested, shall immediately
vest in full.
          (c) QUALIFYING TERMINATION. If prior to Executive’s attainment of age
65 Executive’s employment is involuntarily terminated by the Company without
Cause (and other than due to his Disability), or if Executive’s employment is
voluntarily terminated by Executive for Good Reason, in either case only in
connection with the occurrence of a Change in Control or during the period
commencing on the occurrence of a Change in Control of the Company and ending on
the second anniversary of the date of the Change in Control (the “Protection
Period”), then the Company shall pay or provide Executive with:
          (i) Executive’s Accrued Obligations, payable in accordance with
Section 8(a)(i);
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A pro-rated annual bonus for the fiscal year in which such
termination occurs, the amount of which shall be based on target performance and
a fraction, the numerator of which is the number of days elapsed during the
performance year through the date of termination and the denominator of which
is 365, which pro-rated bonus shall be paid when bonuses are paid generally to
senior executives for such year;

10



--------------------------------------------------------------------------------



 



          (iv) A lump sum severance payment in the aggregate amount equal to the
product of (A) the sum of (1) Executive’s highest Base Salary during the
Protection Period plus (2) his annual target bonus multiplied by (B) two (2), to
be paid within ten (10) business days after Executive’s termination from
employment; provided, unless the Change of Control occurring on or preceding
such termination also meets the requirements of Section 409A(a)(2)(A)(v) and
Treasury Regulation Section 1.409A-3(i)(5) (or any successor provision)
thereunder (a “409A Change in Control”), the amount payable to Executive under
this subparagraph (iv) shall be paid to Executive in equal semi-monthly payroll
installments over a period of twenty-four (24) months, not in a lump sum, to the
extent necessary to avoid the application of Section 409A(a)(1)(A) and (B);
          (v) Subject to Executive’s continued co-payment of premiums, continued
participation for two (2) years in the Company’s medical benefits plan which
covers Executive and his eligible dependents upon the same terms and conditions
(except for the requirements of Executive’s continued employment) in effect for
active employees of the Company. In the event Executive obtains other employment
that offers substantially similar or more favorable medical benefits, such
continuation of coverage by the Company under this subsection shall immediately
cease. The continuation of health benefits under this subsection shall reduce
the period of coverage and count against Executive’s right to healthcare
continuation benefits under COBRA; and
          (vi) All of Executive’s unvested Long-Term Awards (except for any
performance shares or PSUs (other than the 2007 PSUs which are covered above
under Section 10(b)) where termination of Executive’s employment occurs prior to
a Performance Determination Date) shall become immediately fully vested. All
then-unexercised stock-settled or other stock appreciation rights shall be
exercisable for the lesser of one year following the date of termination or the
exercise period stated in the award agreement to the extent permissible under
the applicable award agreement and plan. With respect to any PSUs (other than
2007 PSUs) where the Executive’s employment is terminated prior to a Performance
Determination Date, the consequence of such termination shall be governed by the
award agreement.
          Provided, to the extent applicable under Section 409A as a “deferral
of compensation,” and not as a “short-term deferral” under Treasury
Regulation Section 1.409A-1(b)(4), the payments and benefits payable to
Executive under this Section 10(c) shall be subject to the Safe Harbor and
Postponement provided at Section 8(c)(iv).
          (d) EXCISE TAX.
          (i) If it is determined that any amount, right or benefit paid or
payable (or otherwise provided or to be provided) to Executive by the Company or
any of its affiliates under this Agreement or any other plan, program or
arrangement under which Executive participates or is a party, other than amounts
payable under this Section 10(d), (collectively, the “Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, subject to the excise tax imposed by Section 4999 of the Code, as
amended from time to time (the “Excise Tax”), and the present

11



--------------------------------------------------------------------------------



 



value of such Payments (calculated in a manner consistent with that set forth in
the applicable regulations promulgated under Section 280G of the Code) is equal
to or less than 110% of the threshold at which such amount becomes an “excess
parachute payment,” then the amount of the Payments payable to Executive under
this Agreement shall be reduced (a “Reduction”) to the extent necessary so that
no portion of such Payments payable to Executive is subject to the Excise Tax.
          (ii) In the event it shall be determined that the amount of the
Payments payable to Executive is more than 110% greater than the threshold at
which such amount becomes an “excess parachute payment,” then Executive shall be
entitled to receive an additional payment from the Company (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.
          (iii) All determinations required to be made under this Section 10(d),
including whether and when a Gross-Up Payment or a Reduction is required, the
amount of such Gross-Up Payment or Reduction and the assumptions to be utilized
in arriving at such determination, shall be made by an independent, nationally
recognized accounting firm mutually acceptable to the Company and Executive (the
“Auditor”); provided that in the event a Reduction is determined to be required,
Executive may determine which Payments shall be reduced in order to comply with
the provisions of this Section 10(d). The Auditor shall promptly provide
detailed supporting calculations to both the Company and Executive following any
determination that a Reduction or Gross-Up Payment is necessary. All fees and
expenses of the Auditor shall be paid by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 10(d), shall be paid by the Company to
Executive within five (5) days of the receipt of the Auditor’s determination.
All determinations made by the Auditor shall be binding upon the Company and
Executive; provided that if, notwithstanding the Auditor’s initial
determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
or Reduction Amount, if applicable, based upon the determinations made by the
Internal Revenue Service (or other applicable taxing authority) after taking
into account any additional interest and penalties (the “Recalculated Amount”)
and the Company shall pay to Executive the excess of the Recalculated Amount
over the Gross-Up Payment initially paid to Executive or the amount of the
Payments after the Reduction, as applicable, within five (5) days of the receipt
of the Auditor’s recalculation of the Gross-Up Payment.
          (iv) Without limiting any earlier payment provided under this
Section 10(d), the Gross-Up Payment (or Gross-Up Payments, if applicable)
payable to Executive under this Section 10(d) shall be paid to him not later
than the last day of Executive’s taxable year following the taxable year in
which Executive remits the taxes owed by him that result in the obligation of
the Company to pay him such Gross-Up Payment; provided, to the extent applicable
under Section 409A as a “deferral of compensation,” and not as a “short-term
deferral” under Treasury Regulation Section

12



--------------------------------------------------------------------------------



 



1.409A-1(b)(4), the payments and benefits payable to Executive under this
Section 10(d) shall be subject to the Safe Harbor and Postponement provided at
Section 8(c)(iv).
     11. LONG-TERM AWARDS. All of Executive’s stock appreciation rights,
restricted stock units, performance share units and any other long-term
incentive awards granted under any long-term incentive plan of the Company
(collectively, “Long-Term Awards”), shall remain in effect in accordance with
their terms and conditions, including with respect to the consequences of the
termination of Executive’s employment or a Change in Control, and shall not be
in any way amended, modified or affected by this Agreement except as provided in
Section 10(c)(vi) and except as hereinafter provided. Upon termination of
Executive’s employment by the Company for Cause, all unvested Long-Term Awards
will be immediately forfeited as well as any vested unexercised awards. Upon a
voluntary resignation by Executive for any reason at any time other than during
a Protection Period or by Executive without Good Reason during a Protection
Period, all vested Long-Term Awards will remain exercisable for ninety (90) days
following the effective date of such termination of employment. Upon any
termination by the Company for Cause, by the Executive for any reason at any
time other than during a Protection Period or by Executive without Good Reason
during a Protection Period, all unvested Long-Term Awards will be immediately
forfeited. The provisions of this Section 11 shall not apply to Executive’s
Inducement Awards.
     12. EXECUTIVE COVENANTS.
          (a) CONFIDENTIALITY. Executive agrees that Executive shall not,
commencing on the date hereof and at all times thereafter, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive’s employment and for the benefit
of the Company, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by Executive during
Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes known to the public subsequent to disclosure to
Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process (provided that Executive provides the Company with
prior notice of the contemplated disclosure and reasonably cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.
          (b) NONSOLICITATION. Commencing on the date hereof, and continuing
during Executive’s employment with the Company and for the twelve (12) month
period following termination of Executive’s employment for any reason (a
twenty-four (24) month post-employment period in the event of a termination of
Executive’s employment for any reason at any time during a Protection Period)
(“Restricted Period”), Executive agrees that Executive shall not, without the
prior written consent of the Company, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity: (i) solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the six
(6) months preceding termination of Executive’s

13



--------------------------------------------------------------------------------



 



employment an employee, representative, officer or director of the Company;
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Company to cease their relationship with the Company
for any reason; or (iii) knowingly solicit, aid or induce any customer of the
Company or any of its subsidiaries or affiliates to purchase goods or services
then sold by the Company or any of its subsidiaries or affiliates from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.
          (c) NONCOMPETITION. Executive acknowledges that Executive performs
services of a unique nature for the Company that are irreplaceable, and that
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Restricted Period,
Executive agrees that Executive shall not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, within twelve (12) months prior to
such date, to be engaged in on or after such date at any time during the
Restricted Period, in any locale of any country in which the Company conducts
business. This Section 12(c) shall not prevent Executive from owning not more
than two percent (2%) of the total shares of all classes of stock outstanding of
any publicly held entity engaged in such business.
          (d) NONDISPARAGEMENT. Each of Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or other
formally released announcement and (ii) the executive officers and directors
thereof and not any other employees) agrees not to make any public statements
that disparage the other party, or in the case of the Company, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 12(d). Executive’s provision shall also not cover normal
competitive statements which do not cite Executive’s employment by the Company.
          (e) RETURN OF COMPANY PROPERTY AND RECORDS. Executive agrees that upon
termination of Executive’s employment, for any cause whatsoever, Executive will
surrender to the Company in good condition (reasonable wear and tear excepted)
all property and equipment belonging to the Company and all records kept by
Executive containing the names, addresses or any other information with regard
to customers or customer contacts of the Company, or concerning any proprietary
or confidential information of the Company or any operational, financial or
other documents given to Executive during Executive’s employment with the
Company. Excepted from this are Executive’s daily calendar or log and any notes
related thereto (and with access thereof).
          (f) COOPERATION. Executive agrees that, following termination of
Executive’s employment for any reason, Executive shall upon reasonable advance
notice, and to the extent it does not interfere with previously scheduled travel
plans and does not unreasonably

14



--------------------------------------------------------------------------------



 



interfere with other business activities or employment obligations, assist and
cooperate with the Company with regard to any matter or project in which
Executive was involved during Executive’s employment, including any litigation.
The Company shall compensate Executive for reasonable expenses incurred in
connection with such cooperation and assistance. Executive’s duty to cooperate
shall terminate when the period during which Company has an actionable claim has
expired.
          (g) ASSIGNMENT OF INVENTIONS. Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by Executive, or under which Executive acquires the right to grant
licenses or to become licensed, alone or jointly with others, which have arisen
or jointly with others, which have arisen or may arise out of Executive’s
employment, or relate to any matters pertaining to, or useful in connection
therewith, the business or affairs of the Company or any of its subsidiaries.
Included herein as if developed during the employment period is any specialized
equipment and software developed for use in the business of the Company. All of
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
Any such Inventions disclosed to anyone by Executive within one (1) year after
the termination of employment for any cause whatsoever shall be deemed to have
been made or conceived by Executive during the Term. As to all such Inventions,
Executive will, upon request of the Company execute all documents which the
Company deems necessary or proper to enable it to establish title to such
Inventions or other rights, and to enable it to file and prosecute applications
for letters patent of the United States and any foreign country; and do all
things (including the giving of evidence in suits and other proceedings) which
the Company deems necessary or proper to obtain, maintain, or assert patents for
any and all such Inventions or to assert its rights in any Inventions not
patented.
          (h) EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and
agree that the other party’s remedies at law for a breach or threatened breach
of any of the provisions of this Section 12 would be inadequate and, in
recognition of this fact, the parties agree that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the other party,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
          (i) REFORMATION. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 12 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.
          (j) SURVIVAL OF PROVISIONS. The obligations of Executive set forth in
this Section 12 shall survive the termination of Executive’s employment by the
Company and the termination or expiration of this Agreement and shall be fully
enforceable thereafter.

15



--------------------------------------------------------------------------------



 



     13. BENEFICIARY. If Executive dies prior to receiving all of the amounts
payable to him in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary (“Beneficiary”) designated by
Executive in writing to the Company during Executive’s lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Such payments shall be made in
a lump sum to the extent so payable to Executive and, to the extent not so
payable in a lump sum, in accordance with the terms of this Agreement.
Executive, without the consent of any prior Beneficiary, may change his
designation of Beneficiary or Beneficiaries at any time or from time to time by
a submitting to Company a new designation in writing. Notwithstanding the
preceding provisions of this Section 13, any beneficiary provisions of any
employee benefit plan or program (including for the purpose, but not limited to,
the Company’s Long-Term Performance Incentive Plan and award agreements
thereunder), shall apply for purposes of determining Executive’s beneficiary
under any such employee benefit plan or program.
     14. NO ASSIGNMENTS.
          (a) This Agreement is personal to each of the parties hereto. Except
as provided in Section 14(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.
          (b) The Company shall assign this Agreement to any successor to all or
substantially all of the business or assets of the Company provided that the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to Executive.
     15. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
At the address shown on the records of the Company
If to the Company:
Belden Inc.
7733 Forsyth Boulevard
Suite 800
St. Louis, Missouri 63105
Attn: General Counsel

16



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, long-term incentive or other equity award agreement),
plan, program, policy or practice of the Company, the terms of this Agreement
shall control.
     17. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     18. ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 12(h) hereof or
damages for breach of Section 12, shall be settled exclusively by arbitration,
conducted before a single arbitrator in St. Louis, Missouri, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and Executive, unless the parties are unable to
agree to an arbitrator, in which case, the arbitrator will be selected under the
procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that Executive or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator (unless otherwise awarded by the arbitrator).
     19. INDEMNIFICATION; LIABILITY INSURANCE. The Company and Executive shall
enter into the Company’s standard form of indemnification agreement governing
his conduct as an officer and director of the Company.
     20. AMENDMENTS; WAIVER. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     21. ENTIRE AGREEMENT; MISCELLANEOUS. This Agreement together with the
exhibit hereto, and without limiting or expanding the effectiveness of Exhibits
A, B and C of the Prior Agreement except as otherwise expressly provided in this
Agreement, sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject

17



--------------------------------------------------------------------------------



 



matter hereof have been made by either party which are not expressly set forth
in this Agreement. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
regard to its conflicts of law principles. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation and the word “or” shall be inclusive and not exclusive.
     22. CODE SECTION 409A.
          (a) It is intended that any amounts payable under this Agreement and
the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A and the Treasury Regulations
relating thereto so as not to subject Executive to the payment of interest and
tax penalty which may be imposed under Section 409A. In furtherance of this
interest, anything to the contrary herein notwithstanding, no amounts shall be
payable to Executive before such time as such payment fully complies with the
provisions of Section 409A and, to the extent that any regulations or other
guidance issued under Section 409A after the date of this Agreement would result
in Executive being subject to payment of interest and tax penalty under
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Section 409A.
          (b) With regard to any provision herein that provides for the
reimbursement of expenses or the provision of in-kind benefits, except as
permitted by Section 409A, (i) all such reimbursements shall be made within a
commercially reasonable time after presentation of appropriate documentation but
in no event later than the end of the year immediately following the year in
which Executive incurs such reimbursable expenses, (ii) no such reimbursements
or in-kind benefits will affect any other costs or expenses eligible for
reimbursement, or any other in-kind benefits to be provided, in any other year
and (iii) no such reimbursements or in-kind benefits are subject to liquidation
or exchange for another payment or benefit.
          (c) Without limiting the discretion of either the Company or the
Executive to terminate the Executive’s employment hereunder for any reason (or
no reason), solely for purposes of compliance with 409A a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h) (applying the 20% default post-separation limit
thereunder)) as an employee and, for purposes of any such provision of this
Agreement, references to a “termination” or “termination of employment” shall
mean separation from service as an employee and such payments shall thereupon be
made at or following such separation from service as an employee as provided
hereunder.
     23. FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against Executive or
others, except to the extent any amounts are due the Company or

18



--------------------------------------------------------------------------------



 



its subsidiaries or affiliates pursuant to a judgment against Executive. In no
event shall Executive be obliged to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of employment by
another employer, except as set forth in this Agreement.
     24. REPRESENTATION. Executive represents and warrants to the Company that
Executive has the legal right to enter into this Agreement and to perform all of
the obligations on Executive’s part to be performed hereunder in accordance with
its terms and that Executive is not a party to any agreement or understanding,
written or oral, which prevents Executive from entering into this Agreement or
performing all of Executive’s obligations hereunder.
     25. WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
     26. AGREEMENT OF THE PARTIES. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto. Neither Executive nor the Company shall be entitled to any presumption
in connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.
     27. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first written above.

            BELDEN INC.
      By:   /s/ John Stroup         John Stroup, Chief Executive Officer       
      /s/ Denis Suggs       Denis Suggs         

19



--------------------------------------------------------------------------------



 



         

EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
     1. For and in consideration of the promises made in the Executive
Employment Agreement (defined below), the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), for himself, his heirs,
administrators, legal representatives, executors, successors, assigns, and all
other persons claiming through Executive, if any (collectively, “Releasers”),
does hereby release, waive, and forever discharge Belden Inc. (the “Company”),
the Company’s subsidiaries, parents, affiliates, related organizations,
employees, officers, directors, attorneys, successors, and assigns
(collectively, the “Releasees”) from, and does fully waive any obligations of
Releasees to Releasers for, any and all liability, actions, charges, causes of
action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to Executive’s employment with the Company or any of its affiliates or
the termination of Executive’s employment. The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including, but
not limited to, any claims under the Employment Agreement between the Company
and Executive, dated as of June 11, 2007, as amended (the “Employment
Agreement”)) and any claims under any stock option and restricted stock units
agreements between Executive and the Company and any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and claims under any federal, state or local statute including Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 and 1871 (42
U.S.C. § 1981), the National Labor Relations Act, the Age Discrimination in
Employment Act (ADEA), the Fair Labor Standards Act, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Missouri Human
Rights Act (R.S. MO Section 213.010 et seq.), or the discrimination or
employment laws of any state or municipality, or any claims under any express or
implied contract which Releasers may claim existed with Releasees. This release
and waiver does not apply to any claims or rights that may arise after the date
Executive signs this General Release. The foregoing release does not apply to
any claims of indemnification under the Employment Agreement or a separate
indemnification agreement with the Company or rights of coverage under directors
and officers liability insurance, and the foregoing release does not apply to
any claims with respect to rights of Executive under the Employment Agreement
and rights of Executive under any employee benefit plans or programs of the
Company.
     2. Excluded from this release and waiver are any claims which cannot be
waived by law, including, but not limited to, the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.

D-1



--------------------------------------------------------------------------------



 



     3. Executive agrees never to sue Releasees in any forum for any claim
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release or as otherwise
provided in this General Release. If Executive violates this General Release by
suing Releasees, other than under the ADEA or as otherwise set forth in Section
1 hereof, Executive shall be liable to the Company for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Nothing in this General Release is intended to reflect any party’s belief that
Executive’s waiver of claims under ADEA is invalid or unenforceable, it being
the interest of the parties that such claims are waived.
     4. Executive acknowledges, agrees and affirms that he is subject to certain
post-employment covenants pursuant to Section 12 of the Employment Agreement,
which covenants survive the termination of his employment and the execution of
this General Release.
     5. Executive acknowledges and recites that:
          (a) Executive has executed this General Release knowingly and
voluntarily;
          (b) Executive has read and understands this General Release in its
entirety;
          (c) Executive has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;
          (d) Executive’s execution of this General Release has not been coerced
by any employee or agent of the Company; and
          (e) Executive has been offered twenty-one (21) calendar days after
receipt of this General Release to consider its terms before executing it.
     6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Delaware, except for the application of
pre-emptive Federal law.
     7. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 14 of the Employment Agreement, upon which revocation this
General Release shall be unenforceable and null and void and in the absence of
such revocation this General Release shall be binding and irrevocable by
Executive.
     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

             
Date:                     , 20___
      EXECUTIVE:    
 
           
 
     
 
(name)    

D-2